                                   1                              UNITED STATES DISTRICT COURT
                                   2                           NORTHERN DISTRICT OF CALIFORNIA
                                   3
                                         BRADLEY JOSEPH STEIGER,
                                   4                                                     Case No. 19-cv-02882-RS (PR)
                                                       Petitioner,
                                   5
                                                 v.                                      ORDER OF TRANSFER
                                   6
                                         UNITED STATES FEDERAL
                                   7     PROBATION OFFICE,
                                   8                   Respondent.
                                   9

                                  10          This federal habeas action is TRANSFERRED to the United States District Court
                                  11   for the Middle District of Alabama, the court that sentenced petitioner and devised the
                                  12   terms of his supervised release. 28 U.S.C. § 1631. Petitioner filed suit here in the
Northern District of California
 United States District Court




                                  13   Northern District of California to modify the terms of his supervised release. Jurisdiction,
                                  14   however, properly lies with the court that imposed sentence. “A court, after imposing a
                                  15   sentence, may transfer jurisdiction over a probationer or person on supervised release to
                                  16   the district court for any other district to which the person is required to proceed as a
                                  17   condition of his probation or release, or is permitted to proceed, with the concurrence of
                                  18   such court. A later transfer of jurisdiction may be made in the same manner.” 18 U.S.C.
                                  19   § 3605. There is nothing in the record indicating that jurisdiction was transferred to this
                                  20   Court, nor is there anything indicating that petitioner is permitted to be in California under
                                  21   the terms of his release. The Clerk shall transfer this action forthwith.
                                  22          IT IS SO ORDERED.
                                  23   Dated: August ___,
                                                     20 2019
                                                                                          _________________________
                                  24
                                                                                              RICHARD SEEBORG
                                  25                                                        United States District Judge
                                  26
                                  27

                                  28
